Citation Nr: 0014780	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  00-08 384	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.

                            
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1961.  He died on April [redacted], 1995.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on November 10, 1998; a notice of 
disagreement was received by VA after November 18, 1988, and 
the appellant retained an attorney in December 1998, within 
one year of the date of the Board's decision.

2.  The appellant and her attorney signed a contingent 
attorney fee agreement in December 1998 which provided that 
20 percent of past-due benefits were to be paid by VA to the 
appellant's attorney.

3.  In February 2000, the United States Court of Appeals for 
Veterans Claims issued an order granting a Joint Motion to 
Dismiss the Appeal filed by the appellant and the Secretary 
of VA earlier that same month; the Joint Motion to Dismiss 
the Appeal incorporated a Stipulated Agreement between the 
parties in which the Secretary of VA agreed to assign an 
earlier effective date for the grant of DIC, which resulted 
in past due benefits to the appellant.  


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
attorney fee agreement received in December 1998 by VA from 
past due benefits for the period from April 1, 1995 to March 
31, 1997, in the amount of 20 percent, have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by VA from past-due benefits requires:  (1) A final decision 
promulgated by the Board, (2) a notice of disagreement (NOD) 
pertaining to that decision dated on or after November 18, 
1988, and (3) the retention of counsel not later than one 
year after the date of the Board's decision.  See 38 U.S.C.A. 
§ 5904(c); 38 C.F.R. § 20.609(c).

In this case, the RO issued a rating decision in May 1995, 
which determined that the appellant's basic eligibility to 
service connection for the cause of the veteran's death had 
been established under the provisions of 38 U.S.C.A. § 1318.  
However, in an effort to establish the appellant's legal 
right to any benefits flowing from this decision, including 
DIC benefits, on the same day the RO sent a development 
letter to the appellant requesting that she furnish evidence 
that the veteran's marriage to his wife of record at VA had 
been terminated, and requesting that she state whether, at 
the time of her marriage to the veteran, she knew of any 
reason, legal or otherwise, why they could not be married.  
When this information was not received by VA within one year 
of the date of VA's request, the RO apparently considered the 
claim abandoned.

On March 27, 1997, VA received the requested documentation 
from the appellant.  The RO then sent the appellant a letter, 
dated in April 1997, stating that she had been awarded DIC 
effective April 1, 1997.  The Board observes that this 
effective date was several days later than VA's March 27, 
1997 date of receipt of the required documentation, because 
payment of monetary benefits based on an award of DIC may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).

A notice of disagreement pertaining to that decision was 
received by the RO in May 1997, disagreeing with the 
effective date assigned for the award of DIC.  On November 
10, 1998, the Board promulgated a final decision denying an 
earlier effective date for DIC.  The record also reflects 
that the appellant and her attorney entered into a contingent 
fee agreement in December 1998 to represent the appellant in 
connection with her claim for an earlier effective date for 
the award of DIC.  That agreement provided that 20 percent of 
past-due benefits was to be paid by VA to the appellant's 
attorney for representation.

Based on this evidence, the Board finds that the December 
1998 attorney fee agreement satisfies the basic eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 
20.609 (c).  Clearly, the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated after November 18, 1988, and 
documentation reflecting the retention of counsel with a 
contingent fee agreement within one year of the Board's 
decision.

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an Order dated February 17, 2000, the Court granted 
the parties' joint motion to dismiss the appeal.  The 
parties' motion included a stipulated agreement specifying 
that the parties agreed to an effective date of April 1, 
1995, for the award of DIC.  A March 2000 letter to the 
appellant and her attorney indicated that past-due benefits 
payable to the veteran by virtue of the Court's decision had 
been computed at $22,645.00, and that 20 percent of that 
amount, $4,529.00, had been withheld as representing the 
maximum attorney fee payable for those past-due benefits.  
The Board finds this amount to be presumptively reasonable in 
fact.  See 38 C.F.R. § 20.609(f).  Accordingly, the Board 
finds and concludes that attorney fees based on past-due 
benefits are payable by the VA for the period of time from 
April 1, 1995, to March 31, 1997.


ORDER

Eligibility for payment directly by VA to the appellant's 
attorney is established, and 20 percent of the appellant's 
past-due benefits awarded the appellant for the grant of an 
earlier effective date for the grant of DIC benefits for the 
period from April 1, 1995, through March 31, 1997, should be 
paid to the attorney.


		
	S. L. KENNEDY 
Member, Board of Veterans' Appeals



 


